FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-4581
                 _____________________________

RONDLE L. SNODGRASS III,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

                        August 30, 2019


PER CURIAM.

     Appellant, Rondle L. Snodgrass III, appeals the summary
denial of his amended motion for postconviction relief that was
filed pursuant to Florida Rule of Criminal Procedure 3.850 and
argues that the trial court erred in determining that the motion
was untimely and in denying his motion for rehearing. We agree
with Appellant and remand the case to the trial court for an
evidentiary hearing.

    Appellant was found guilty of first-degree murder in 2013 and
was sentenced to life imprisonment. Following our affirmance of
Appellant’s conviction and sentence, this Court’s mandate issued
in August 2015.       Appellant filed an amended motion for
postconviction relief in December 2017, arguing that the issues
raised therein were ripe and timely as the “sole issues argued
within relate[] back to the one ground/grounds initially presented
in his timely-filed Rule 3.850 motion, and only expound[] upon the
claims already before the court (File date: 5/4/16).” The trial court
entered an order denying Appellant’s amended rule 3.850 motion
on the grounds that it was filed outside of rule 3.850’s two-year
time period and that Appellant never filed an initial or original
rule 3.850 motion.

     Appellant filed a motion for rehearing as to the denial of his
amended rule 3.850 motion by providing it to prison officials on
June 27, 2018; the clerk’s office stamped the motion on July 2,
2018. Appellant argued that the trial court’s order denying his
amended rule 3.850 motion was based on the mistaken belief that
he never filed an original rule 3.850 motion. Appellant attached a
Motion for Post-Conviction Relief to his motion for rehearing. That
motion contains a stamp reading “Outgoing Legal Mail Provided
to Taylor C.I. for Mailing on 5-4-16.” There is a signature above
“OFFICER INT.” The motion looks as if it contains a clerk’s office
“Filed” stamp as well, but only part of the “F” is visible.
Appellant’s certificate of service was dated May 4, 2016.

     By order, the trial court directed the State to respond to
Appellant’s motion for rehearing. The trial court noted that the
case docket showed no original rule 3.850 motion ever having been
filed by Appellant. After noting that Appellant filed what he
claimed was his original rule 3.850 motion, the trial court set forth:

    This Court reiterates that this purported May 4th Motion
    is absent from the Docket in Defendant’s case.
    Additionally, this Court notes two peculiarities about the
    attached exhibit. First, Defendant has used whiteout in
    an attempt to conceal the date of the Clerk’s filing stamp.
    Upon holding the paper up to bright lighting, it is clear
    that the Clerk’s stamp shows a filing date of July 2, 2018.
    Second, there are a number of dark marks and/or lines
    visible on the title page of the purported Motion. One of
    these lines appears near the exhibit’s prison mail stamp.
    While the prison mail stamp indeed displays a date of
    May 4, 2016, the dark line adjacent to the stamp gives
    rise to the possibility that a copy and paste method has

                                  2
    been used to import the prison stamp from Defendant’s
    May 4, 2016 “Motion to Correct Sentence” to his current
    exhibit.

In its “sound discretion and out of an abundance of caution,” the
trial court directed the State to let it know whether it possessed
any information concerning the authenticity of Appellant’s claim
that he filed his original rule 3.850 motion in May 2016.

     Thereafter, Appellant filed a “Notice in Re” with the trial
court. With respect to the trial court’s mention of white out and a
July 2, 2018, date on his original motion, Appellant noted that he
provided his motion for rehearing to prison officials on June 27,
2018, and asserted, “Thus, this ‘whited out’ clerk’s stamp
apparently occurred five (5) days AFTER Defendant filed his
‘motion for rehearing.’ This renders it impossible for Defendant to
be responsible for the alleged ‘whited out’ clerk’s stamp . . . .”
Appellant reasoned that the only viable explanation was that the
clerk’s official mistakenly stamped the attachment to his motion
for rehearing and then used white out to correct the mistake. As
to the trial court’s mention of lines on the title page of his initial
rule 3.850 motion, Appellant claimed that an evidentiary hearing
was necessary.

    Following the State’s response that it did not possess any
additional information not already known to the court, the trial
court entered an order denying Appellant’s motion for rehearing
wherein it explained that, after reviewing the State’s response, it
was “all the more convinced” that Appellant did not file a rule
3.850 motion on May 4, 2016, or at any other time prior to
December 2017. This appeal followed.

     Appellant correctly argues on appeal that to the extent the
trial court relied upon the case docket in denying his amended rule
3.850 motion as being untimely, that reliance was misplaced.
Under the mailbox rule, which has been adopted in Florida, a
petition or notice of appeal filed by a pro se inmate is deemed filed
at the moment in time when the inmate loses control over the
document by entrusting its further delivery or processing to agents
of the state. Haag v. State, 591 So. 2d 614, 617 (Fla. 1992). There
is no question in this case that what Appellant claims was his

                                  3
original rule 3.850 motion had a signed prison stamp date of May
4, 2016, which would have made the motion timely under rule
3.850 as it was filed within two years of the issuance of the
mandate in Appellant’s direct appeal. Although Appellant filed an
amended motion outside of rule 3.850’s two-year time period, the
trial court correctly recognized that if an amended rule 3.850
motion is filed outside of the pertinent two-year time period, a
court may consider such a motion if it “‘enlarges some of the
grounds for relief from the previously filed pleadings.’” Boyington
v. State, 172 So. 3d 1023, 1024 (Fla. 1st DCA 2015) (citation
omitted).

      While the trial court found what it considered to be two
peculiarities in what Appellant claimed was his original rule 3.850
motion, Appellant correctly noted below that he provided to prison
officials his motion for rehearing with his attached original rule
3.850 motion in June 2018. Therefore, if the original rule 3.850
motion contained a whited-out July 2018 “filed” date, the more
logical explanation, as Appellant contended, was that the clerk’s
office mistakenly stamped the original rule 3.850 motion when it
stamped his motion for rehearing. As for the trial court’s suspicion
that Appellant may have somehow copied and pasted the prison
stamp from another motion he filed in May 2016 to his original
rule 3.850 motion, that suspicion does not conclusively refute
Appellant’s claim that the motion was timely filed.

     Case law supports Appellant’s argument that an evidentiary
hearing on the issue of timeliness is warranted. For instance, in
Pagan v. State, 899 So. 2d 1203, 1204 (Fla. 2d DCA 2005), the
appellant appealed the trial court’s summary denial of his rule
3.850 motion for being untimely. The Second District explained
that the appellant filed a motion to refile his rule 3.850 motion in
March 2004. Id. He alleged that he originally filed the motion for
relief by delivering it to prison officials in December 2002. Id. The
appellant attached a copy of his original motion, which showed a
date of September 7, 2002, as the date that it was signed and
delivered to prison authorities for mailing. Id. The trial court
noted the discrepancy in the dates, and the appellant asserted that
the reference to December was a typographical error. Id. The trial
court stated that it was not convinced that the appellant had
submitted the original motion to prison officials in December and

                                 4
treated the motion for refiling and the original motion as filed
when they were received by the court in March 2004. Id. On that
basis, the court concluded that the postconviction motion was
untimely. Id. The Second District reversed, noting that if the
original motion had been entrusted to prison officials in September
2002, then it appeared that the motion was timely filed under the
mailbox rule. Id. The Second District concluded, “Under these
circumstances, we conclude that Pagan’s allegation that he timely
filed the original motion by delivering it to prison officials is a
facially sufficient claim requiring an evidentiary hearing.” Id. at
1205. It further set forth, “If Pagan establishes the timely
entrustment of his motion, and if the State challenges [his]
assertion that the motion was timely filed, ‘there is a rebuttable
presumption that the document was timely filed on the date
reflected in the certificate of service.’” Id.; see also McDonald v.
State, 192 So. 3d 633, 634 (Fla. 5th DCA 2016) (reversing and
remanding for an evidentiary hearing where although the trial
court found that the appellant’s rule 3.850 motion was never filed
with the clerk or served on the state, the appellant’s second
addendum “bears a prison stamp indicating that it was handed
over for mailing on February 9, 2012, which was within two years
of his judgment and sentence becoming final” and setting forth
that “[u]nder the mailbox rule . . . the second addendum should
have been presumed timely” and that “[w]here such a presumption
exists, the burden shifts ‘to the State to prove that the document
was not timely placed in prison officials’ hands for mailing”); Doty
v. State, 792 So. 2d 1248, 1248-49 (Fla. 2d DCA 2001) (reversing
the order summarily denying the appellant’s petition to file a
belated motion under rule 3.850 where the appellant alleged that
he placed a timely rule 3.850 motion in the custody of the prison
guards and attached to his petition various documents and
affidavits that supported his claim and remanding “for an
evidentiary hearing so that appellant may have the opportunity to
prove that his 3.850 motion was timely placed in the custody of
prison officials”); Bray v. State, 702 So. 2d 302, 302 (Fla. 1st DCA
1997) (noting that although the record showed that the appellant’s
rule 3.850 motion was received by the clerk’s office in March 1997,
the record also contained two documents attesting to an earlier
timely filing of the motion, “i.e., that Bray submitted the original
3.850 motion to prison officials for mailing on December 27, 1997,”
explaining that if the appellant’s assertion was correct, his

                                 5
postconviction motion was timely filed in accordance with the
mailbox rule, and holding that because there was a factual issue
presented, reversal and remand for an evidentiary hearing was
necessary).

    Accordingly, because a factual issue remains as to the filing of
Appellant’s original rule 3.850 motion, we reverse the order on
appeal and remand for an evidentiary hearing.

    REVERSED and REMANDED for an evidentiary hearing.

LEWIS, OSTERHAUS, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Rondle L. Snodgrass III, pro se, Appellant.

Ashley Moody, Attorney General, and Quentin Humphrey,
Assistant Attorney General, Tallahassee, for Appellee.




                                 6